
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.4


Form of Non-Employee Director Phantom Stock Unit Agreement

PHANTOM STOCK UNIT AGREEMENT

        THIS PHANTOM STOCK UNIT AGREEMENT (this "Agreement") is made as of
the        day of                  , 2008, between Forest Oil Corporation, a New
York corporation (the "Company"), and                        (the "Director").

        1.    Award.    Pursuant to the Forest Oil Corporation 2007 Stock
Incentive Plan (the "Plan"), as of the date of this Agreement, and in
consideration of the services that the Director has provided to the Company and
the services to be provided by the Director to the Company in the future, the
Company hereby makes a grant of Phantom Stock Units (as defined below).

        (a)    Units.    Pursuant to the Plan,            units (the "Phantom
Stock Units"), shall be issued as hereinafter provided in the Director's name
subject to certain restrictions thereon. The Phantom Stock Units shall be
settled in shares of the Company's common stock, par value $.10 per share (the
"Shares"). The Phantom Stock Units constitute a "Phantom Stock Award" under the
Plan.

        (b)    Grant of Phantom Stock Units.    The Phantom Stock Units shall be
issued upon acceptance hereof by the Director and upon satisfaction of the
conditions of this Agreement. The Director acknowledges receipt of a copy of the
Plan and agrees that this award of Phantom Stock Units shall be subject to all
of the terms and provisions of the Plan, including future amendments thereof, if
any, pursuant to the terms thereof. In the event of any conflict between the
terms of this Agreement and the Plan, the Plan shall control.

        2.    Definitions.    Capitalized terms used in this Agreement that are
not defined below or in the body of this Agreement shall have the meanings given
to them in the Plan. In addition to the terms defined in the body of this
Agreement, the following capitalized words and terms shall have the meanings
indicated below:

        (c)   "Corporate Change" shall mean the occurrence of any one or more of
the following events:

          (i)  the Company shall not be the surviving entity in any merger,
consolidation or other reorganization (or survives only as a subsidiary of an
entity other than a previously wholly-owned subsidiary of the Company);

         (ii)  the Company sells, leases or exchanges all or substantially all
of its assets to any other person or entity (other than a wholly-owned
subsidiary of the Company);

        (iii)  the Company is to be dissolved and liquidated;

        (iv)  any person or entity, including a "group" as contemplated by
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, acquires or
gains ownership or control (including, without limitation, power to vote) of
more than 50% of the outstanding shares of the Company's voting stock (based on
voting power); or

         (v)  as a result of or in connection with a contested election of
directors, the persons who were directors of the Company before such election
shall cease to constitute a majority of the Board.

Notwithstanding the foregoing, the term "Corporate Change" shall not include any
reorganization, merger or consolidation involving solely the Company and one or
more previously wholly-owned subsidiaries of the Company.

1

--------------------------------------------------------------------------------



        (d)   "Disability" shall mean that, in the determination of the Board in
its discretion, the Director is permanently and totally unable to serve as a
member of the Board as a result of any medically determinable physical or mental
impairment as supported by a written medical opinion to the foregoing effect by
a physician selected by the Board (unless the Board determines that such medical
opinion is not necessary).

        (e)   "Forfeiture Restrictions" shall have the meaning specified in
Section 3(a) hereof.

        (f)    "Vesting Date" shall mean the date, if any, upon which the
Forfeiture Restrictions lapse pursuant to Section 3(b) below.

        3.    Terms of Phantom Stock Unit Grant.    The Director hereby accepts
the Phantom Stock Units when granted and agrees with respect thereto as follows:

        (g)    Forfeiture Restrictions.    The Phantom Stock Units may not be
sold, assigned, pledged, exchanged, hypothecated or otherwise transferred,
encumbered or disposed of to the extent then subject to the Forfeiture
Restrictions, and in the event of termination of the Director's membership on
the Board prior to the Vesting Date for any reason other than death or
Disability, the Director shall, for no consideration, forfeit to the Company all
Phantom Stock Units to the extent then subject to the Forfeiture Restrictions.
The prohibition against transfer and the obligation to forfeit and surrender
Phantom Stock Units to the Company upon termination of membership on the Board
as provided in the preceding sentence are herein referred to as the "Forfeiture
Restrictions." The Forfeiture Restrictions shall be binding upon and enforceable
against any transferee of Phantom Stock Units.

        (h)    Lapse of Forfeiture Restrictions and Settlement of Phantom Stock
Units.    Provided that the Director has continuously served as a member of the
Board from the date of this Agreement through the vesting date described in this
sentence, the Phantom Stock Units shall vest and the Forfeiture Restrictions
shall lapse with respect to 100% of the Phantom Stock Units on the earlier of
(i)                   , 20    , (ii) the date upon which a Corporate Change
occurs, or (iii) the date upon which the Director's membership on the Board is
terminated by reason of death or Disability. Settlement of vested Phantom Stock
units shall be made by delivery from the Company of one Share for each whole
Phantom Stock Unit.

As soon as reasonably practicable after the Vesting Date (but in no event later
than December 15 of the calendar year in which the Vesting Date occurs), the
Company will transfer Shares to the Director in settlement of the Director's
vested Phantom Stock Units, subject to (a) the Director's satisfaction of
applicable taxes and other required source deductions (as described in
Section 4) and (b) the condition that if at any time the Board or the Committee
shall determine in its discretion that the listing, registration, or
qualification of the Shares is required under any federal, provincial or state
law or under any securities exchange, or consent or approval of any governmental
regulatory body is necessary or desirable as a condition of, or in connection
with, the issuance of the Shares, then this grant of Phantom Stock Units will
not vest in whole or in part unless and until such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee. Upon the lapse of the Forfeiture
Restrictions without forfeiture, the Company shall cause the applicable number
of Shares to be issued in the name of the Director in exchange for and as
settlement of the vested Phantom Stock Units. The Company, in its sole
discretion, may elect to deliver the Shares either in certificate form or in
electronic, book-entry form to a brokerage account established for the
Director's benefit at a brokerage/financial institution selected by the Company.
Certificates, if any, shall include such legends as the Committee, in its sole
discretion, may determine to be necessary or advisable in order to comply with
applicable federal, provincial or state securities laws. The Director agrees to
complete and sign any documents, including stock powers, and to take any
additional action that the Company may request to enable it to deliver the
Shares on the

2

--------------------------------------------------------------------------------






Director's behalf. Further, the Director agrees that any Shares issued under
this Agreement will not be sold or otherwise disposed of in any manner which
would constitute a violation of any applicable federal, provincial or state
securities laws.

        (i)    Corporate Acts.    The existence of the Phantom Stock Units shall
not affect in any way the right or power of the Board or the shareholders of the
Company to make or authorize any adjustment, recapitalization, reorganization or
other change in the Company's capital structure or its business, any merger or
consolidation of the Company, any issue of debt or equity securities, the
dissolution or liquidation of the Company or any sale, lease, exchange or other
disposition of all or any part of its assets or business or any other corporate
act or proceeding. Prior to the settlement date, the Committee shall have the
right, in its sole discretion, to determine to make or determine not to make
adjustments to any Phantom Stock Units in the event of a recapitalization,
reorganization or other change in the Company's capital structure or business,
or any merger or business consolidation as described in the Plan.

        4.    Withholding of Tax.    To the extent that the receipt of the
Phantom Stock Units or the settlement of Phantom Stock Units results in
compensation income, wages or other taxable income to the Director for federal,
state, provincial or local tax purposes, the Director shall deliver to the
Company at the time of such receipt or settlement, as the case may be, such
amount of money as the Company may require to meet its minimum obligation under
applicable tax laws or regulations, and if the Director fails to do so, the
Company is authorized to withhold from any cash or stock remuneration (including
withholding any Shares distributable to the Director under this Agreement) then
or thereafter payable to the Director any tax or other source deductions
required to be withheld by reason of such resulting compensation income or
wages. The Director acknowledges and agrees that the Company is making no
representation or warranty as to the tax consequences to the Director as a
result of the grant, settlement or forfeiture of Phantom Stock Units.

        5.    Membership on the Board.    Nothing in the adoption of the Plan,
nor the award of the Phantom Stock Units thereunder pursuant to this Agreement,
shall confer upon the Director the right to continued membership on the Board or
affect in any way the right of the Company to terminate such membership at any
time. Any question as to whether and when there has been a termination of the
Director's membership on the Board, and the cause of such termination, shall be
determined by the Board or its delegate, and its determination shall be final.

        6.    Rights as Holder of Phantom Stock Units.    The Phantom Stock
Units represent an unsecured and unfunded right to receive a payment in Shares,
which right is subject to the terms, conditions and restrictions set forth in
this Agreement and the Plan. Accordingly, the Director will have no rights as a
stockholder with respect to any Shares covered by this Phantom Stock Unit
Agreement until the Phantom Stock Units vest and the Shares, if any, are issued
by the Company and are deposited in the Director's account at a transfer agent
or other custodian selected by the Committee. Notwithstanding the preceding
provisions of this Section 6 to the contrary, if the Company pays dividends to
holders of its common stock prior to the earlier of the forfeiture of the
Phantom Stock Units or the transfer to the Director of Shares in settlement of
vested Phantom Stock Units, then the Director shall be entitled to receive
dividend equivalents payable in the same amount, time and form with respect to
each Phantom Stock Unit as is applicable to a share of the Company's common
stock; provided, however, that (a) dividends paid in shares of the Company's
stock shall be subject to the Forfeiture Restrictions and shall be paid to the
Director only if and when Shares are transferred to the Director in settlement
of vested Phantom Stock Units and (b) dividends paid other than in shares of the
Company's stock shall be paid no later than the end of the calendar year in
which the dividend for such class of stock is paid to stockholders of such
class.

        7.    Committee's Powers.    No provision contained in this Agreement
shall in any way terminate, modify or alter, or be construed or interpreted as
terminating, modifying or altering, any of the powers,

3

--------------------------------------------------------------------------------




rights or authority vested in the Committee pursuant to the terms of the Plan,
including, without limitation, the Committee's rights to make certain
determinations and elections with respect to the Phantom Stock Units.

        8.    Resolution of Disputes.    As a condition of the granting of the
Phantom Stock Units hereby, the Director and the Director's heirs, personal
representatives and successors agree that any dispute or disagreement which may
arise hereunder shall be determined by the Committee in its sole discretion and
judgment, and that any such determination and any interpretation by the
Committee of this Agreement shall be final and shall be binding and conclusive,
for all purposes, upon the Company, Director, Director's heirs, personal
representatives and successors or any person or entity claiming through any of
them.

        9.    Notices.    Any notices or other communications provided for in
this Agreement shall be sufficient if in writing. In the case of the Director,
such notices or communications shall be effectively delivered if hand delivered
to the Director or if sent by registered or certified mail to the Director at
the last address the Director has filed with the Company. In the case of the
Company, such notices or communications shall be effectively delivered if sent
by registered or certified mail to the Company at its principal executive
offices.

        10.    Entire Agreement; Amendment.    This Agreement replaces and
merges all previous agreements and discussions relating to the same or similar
subject matters between the Director and the Company and constitutes the entire
agreement between the Director and the Company with respect to the subject
matter of this Agreement. This Agreement may not be modified in any respect by
any verbal statement, representation or agreement made by any employee, officer,
or representative of the Company or by any written agreement unless signed by an
officer of the Company who is expressly authorized by the Company to execute
such document.

        11.    Binding Effect; Survival.    This Agreement shall be binding upon
and inure to the benefit of any successors to the Company and all persons
lawfully claiming under the Director. The provisions of Section 3(b) shall
survive the lapse of the Forfeiture Restrictions without forfeiture.

        12.    Controlling Law.    This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.

        IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by an officer thereunto duly authorized, and the Director has executed
this Agreement, all as of the date first above written.

    FOREST OIL CORPORATION
 
 
By:
       

--------------------------------------------------------------------------------

    Name:        

--------------------------------------------------------------------------------

    Title:        

--------------------------------------------------------------------------------


  
 
 
 
 
 


--------------------------------------------------------------------------------

DIRECTOR

4

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.4

